          Case 1:19-cv-03826-ER Document 81 Filed 04/15/21 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                    Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                     JOINT STATUS REPORT
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                 Plaintiffs,

                - against -

 DEUTSCHE BANK AG,

                                 Defendant,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                        Intervenor-Defendants.

       Pursuant to this Court’s order of January 26, 2021, the parties submit this status report

concerning future proceedings in this case:

         STATEMENT OF PLAINTIFFS AND INTERVENOR-DEFENDANTS
       Following the status conference convened by the Court, the House Committees reissued their

subpoenas to Defendant Deutsche Bank on March 3, 2021. Both before and after the issuance of

those subpoenas, the Plaintiffs and Intervenor-Defendants have engaged in ongoing negotiations
          Case 1:19-cv-03826-ER Document 81 Filed 04/15/21 Page 2 of 3



intended to try to narrow or resolve their disputes. Those negotiations encompass both the scope of

the subpoenas and a process for resolving any concerns about privacy and responsiveness. Plaintiffs

and Intervenor-Defendants agree that an additional 30 days will aid those negotiations and allow

coordination with Deutsche Bank regarding the implementation of any agreed-upon process. To allow

additional time for these discussions, Plaintiffs and Intervenor-Defendants respectfully request that

the Court set a new date for a status report of May 17, 2021.

                 STATEMENT OF DEFENDANT DEUTSCHE BANK AG
       Consistent with its role as a custodian of records and not a party of interest in this matter,

Deutsche Bank continues to take no position with respect to the sufficiency and enforceability of the

subpoenas issued by Intervenor-Defendants on April 15, 2019, and recently re-issued on March 3,

2021. The Bank has been advised by Plaintiffs and Intervenor-Defendants that it will be invited at an

appropriate time to participate in discussions regarding any potential resolution of this matter

involving the production of materials in the Bank’s possession, so that considerations related to the

scope, logistics, and other factors implicated by the proposed terms of any such resolution can be

taken into account.




                                                -2-
           Case 1:19-cv-03826-ER Document 81 Filed 04/15/21 Page 3 of 3



Dated: April 15, 2021                                          Respectfully submitted,

 s/ Douglas N. Letter                                           s/ Patrick Strawbridge
Douglas N. Letter                                              Patrick Strawbridge
Todd B. Tatelman                                               CONSOVOY MCCARTHY PLLC
Megan Barbero                                                  Ten Post Office Square
Brooks M. Hanner                                               8th Floor South PMB #706
OFFICE OF GENERAL COUNSEL                                      Boston, MA 02109
U.S. HOUSE OF REPRESENTATIVES                                  patrick@consovoymccarthy.com
5140 O’Neill House Office Bldg. Washington,
D.C. 20515                                                     William S. Consovoy
(202) 225-9700                                                 Cameron T. Norris
douglas.letter@mail.house.gov                                  CONSOVOY MCCARTHY PLLC
                                                               3033 Wilson Blvd., Ste. 700
Counsel for the Committee on Financial Services and            Arlington, VA 22201
Permanent Select Committee on Intelligence of the U.S.         (703) 243-9423
House of Representatives                                       will@consovoymccarthy.com
                                                               cam@consovoymccarthy.com
 s/ Steven R. Ross
Steven R. Ross                                                 Counsel for President Donald J. Trump, Donald J. Trump
Raphael A. Prober                                              Jr., Eric Trump, and Ivanka Trump.
Parvin D. Moyne
Thomas C. Moyer                                                Marc L. Mukasey
AKIN GUMP STRAUSS HAUER & FELD LLP                             MUKASEY FRENCHMAN & SKLAROFF LLP
2001 K Street N.W.                                             250 Park Avenue, 7th Floor
Washington, D.C. 20006                                         New York, NY 10177
(202) 887-4343                                                 (347) 527-3940
                                                               marc.mukasey@mukaseylaw.com

                                                               Counsel for The Donald J. Trump Revocable Trust, The
                                                               Trump Organization, Inc., Trump Organization LLC,
                                                               DJT Holdings LLC, DJT Holdings Managing Member
                                                               LLC, Trump Acquisition LLC, and Trump Acquisition,
                                                               Corp.




                                                         -3-
